DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 07/21/2020 AND 07/28/2021 HAV have been considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 12 recites the limitation "Light Guide" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP 2016-206289, machine translation, 12/08/2016) (Kondo, hereafter).
Regarding Claim 1, Kondo discloses display device: (para. [0013], Fig. 1-4), comprising: a first display panel (first screen 6) having a first side (Fig. 4, top side of first screen 6) and a first. light-·receiving surface(Fig. 4, left side of first screen 6); a second display panel (second screen 7) having a second side: (Fig. 4, right side, of second screen 7) and a second light receiving surface: (Fig. 4, bottom side of second screen 7), wherein the first side: is connected to the second side: such that the first display panel and the second display panel form an including angle (indirectly connected by housing 1, forming a right angle:), and the: first light-receiving surface and the second light-receiving surface form a light-emitting space (space inside housing 1); and a light-emitting module disposed corresponding to the light-emitting space: (illumination optical unit 2b), wherein the light-emitting module emits an illuminating light into the: light-emitting space such that a part of the illuminating light forms a first image through the first display panel (para. [0021], image on first screen), and another part of the illuminating light passes through the second display panel and is projected onto a display surface to form a second image (para. [0022], second image through second screen and reflected (projected) by the display unit 10 as display surface (¶13-¶23)
Regarding claim 6, Kondo discloses a hinging (5, mirror) element connected to the first display panel and the second display panel, the hinging element is configured to adjust the including angle between the first display panel and the second display panel (over view). 
Regarding claims 7-9, the claims as written are desired results and do not  provide ascertainable structural characteristics which provides metes and bounds to the invention; as such these limitations are not considered germane to the display device as claimed in claim 1.
Regarding claim 10 Kondo discloses; a dashboard; and the display device of any one of claim 101 (see rejection claim 1) wherein the first display panel (first display screen 6)is disposed on the dashboard (instrument board), and the display surface is on the windshield (¶10-¶12)  
Regarding claim 11, Kondo discloses a combiner (¶13) Kondo fails to explicitly disclose disposed between the windshield and the display device, wherein the combiner is configured to provide the display surface, and the combiner comprises a semi-transparent-semi-reflective material. However placement of the combiner, how is used and what material is used are matters of design choices which requires only routine skill in the art.
Allowable Subject Matter
Claim 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5 are objected to due to their dependency on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provide with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879